Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Reports Additional Seabee Exploration Results Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR "Intercepts 31.78 Grams per Tonne of Gold over 3.50 metres True Width" SASKATOON, Oct. 31 /CNW Telbec/ - Claude Resources Inc. (TSX: CRJ / AMEX: CGR) today reported its most recent exploration update at the Company's Seabee mine. The following results are from the 2C9709 Deep Zone which is located approximately 500 metres west of the previously reported 2B9714 Deep Zone.
